DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eckhard H. Kuesters (28,870) on 09/07/2021.
Claim 1 (Currently Amended):  An image displaying system comprising:
an observation target device existing outside a human body in a three-dimensional real space;

a display configured to display an image; and
processing circuitry configured to

acquire data indicating a relative positional relationship between [[the]] an operator and the observation target device, 
generate, when the observation target device is partially hidden in [[the]] a blind area, parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator, based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional virtual model, and
display the parallax images on the display, wherein
the blind area is that a direct field of view by the operator may be blocked and existing between the operator and the observation target device and outside the human body in the three-dimensional real space, and
the observation target device may be partially hidden in the blind area depending on a non-cycled movement of the observation target device or the operator.


Claim 10 (Currently Amended):  An X-ray imaging system comprising:
an observation target device including an arm device, the observation target device existing outside a human body in a three-dimensional real space;

a display configured to display an image; and
processing circuitry configured to 
acquire a three-dimensional virtual model in which an external shape of the observation target device is simulated and arrange the three-dimensional virtual model in a three-dimensional virtual space,
acquire data indicating a relative positional relationship between [[the]] an operator and the observation target device,
generate, when the observation target device is partially hidden in [[the]] a blind area, parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator, based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional virtual model,
display the parallax images on the display device, and 
perform an X-ray imaging on a subject, wherein
the blind area is that a direct field of view by the operator may be blocked and existing between the operator and the observation target device and outside the human body in the three-dimensional real space, and
the observation target device may be partially hidden in the blind area depending on a non-cycled movement of the observation target device or the operator.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “device” in “observation target device” is a generic placeholder that invokes 35 U.S.C. 112(f). A review of the specification reveals that the corresponding structures are the C-arm, the X-ray emitting device,15 the X-ray detecting device, the bed main body, and the table 42 as described in pg.26 L13-16. Therefore, the limitation is being interpreted as requiring the C-arm, the X-ray emitting device,15 the X-ray detecting device, the bed main body, and the  table 42 or its equivalent.


Allowable Subject Matter
Claims 1-7, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Siewerdsen et al. disclose: an observation target device including an arm device (fig.1 item 14) the observation target device existing outside a human body in a three-dimensional real space (para. [0026], [0044]); a display configured to display an image (para. [0043]); and processing circuitry configured to acquire a three-dimensional virtual model in which an external shape of the observation target device is simulated and arrange the three-dimensional virtual model in a three-dimensional virtual space (para. [0034], [0043]), and perform an X-ray imaging on a subject (para. [0034], [0043]). The prior arts fail to teach, disclose, suggest or make obvious: acquire data indicating a relative positional relationship between an operator and the observation target device, generate, when the observation target device is partially hidden in a blind area, parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator, based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional virtual model, and wherein the blind area is that a direct field of view by the operator may be blocked and existing between the operator and the observation target device and outside the human body in the three-dimensional real space, and the observation target device may be partially hidden in the blind area depending on a non-cycled movement of the observation target device or the operator.
Regarding independent claim 10, the claim contains the same substantive limitations as claim 1, the claim is therefore allowed on the same basis.
Claims 2-7, 11-20 are allowed on the same basis as independent claims 1 & 10 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                          



/MAMADOU FAYE/Examiner, Art Unit 2884